This is a proceeding under Sec. 1459, C. C. P., to examine the widow of deceased. The petition of the administrator alleges that the widow has since the death of deceased received rents of the property of the estate, which she refuses to account for.
The widow objects, that Sec. 1459 relates to transactions occurring before the death of the deceased, and not to rents accruing during the administration.
By the Court:
The objection is sustained. The section is intended to discover matters occuring prior to the death, of which the administrator is ignorant, to the end that he may stand on equal terms with the party proceeded against. Matters occurring during the administration are or should be known to him.